VICKERY,. J.
Epitomized Opinion
This was an action by the Casualty Company to recover a sum of money which it was compelled to pay as insurance. This Company had insured the glass windows of Rosenzweig, which were broken through an explosion, occurring in the building owned and occupied by the Claus Mfg. Co. After paying Rosenzweig, the Casualty Co. took an assignment of his claim and then brought suit against the Claus Co. in the Cleveland Municipal Court. The evidence showed that various substances used in the wood finishing business were located on the defendant’s premises and that an explosion could have occurred from them. The exact cause of the explosion could not be explained. Judg McMahon of the Municipal Court, sitting as a jury, held that the plaintiff must show negligence before it could recover. The court thereupon permitted the plaintiff to amend the petition by setting forth an ordinance which required a permit for the carrying on of this kind of business, which was never obtained. Upon the showing of violation of this ordinance, the court rendered a judgment in favor of plaintiff for the amount paid by it to Rosenzweig as damages. Thereupon defendant prosecuted error to the Court of Appeals. In sustaining the judgment of the lower court, the Court of Appeals held:
1. That the violation of the ordinance, if negligence, could not be regarded as the proximate cause of the explosion.
2. When the court sits as a.jury, its judgment, if right, will not be disturbed even though a wrong reason is given for it.
3. As the explosion occurred on the defendant’s premises, this fact alone warranted an inference that the explosion resulted from the negligent manner in which the business was being operated, which inference was sufficient to predicate a judgment, unless there was some evidence to negative the same.